PER CURIAM.
Pursuant to an oral motion, the trial court reduced the charge of burglary of an unoccupied conveyance to trespass, finding that the defendant had no intent to commit a theft while unlawfully in the vehicle. The defendant concedes here, correctly, that the intent to commit an offense therein, the essential element to the greater offense, is a question of fact to be determined by a jury. See State v. Wise, 464 So.2d 1245 (Fla. 1st DCA), rev. denied, 476 So.2d 676 (Fla.1985) and State v. Cataldo, 539 So.2d 16 (Fla. 2d DCA 1989).
Reversed and remanded.